Citation Nr: 1530310	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  07-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980.  He had subsequent service in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

In July 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In January 2014, the Board remanded the Veteran's claim.  While on remand, the Veteran's service connection claim for a right shoulder disability was granted.  As such, the only remaining issue on appeal is noted on the cover page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claim for a right hip disability.  

In the January 2014 remand, the Board requested an updated VA opinion following receipt of the Veteran's reserve treatment records.  The Veteran's claims file was forwarded for a VA opinion in April 2014.  The examiner reviewed the Veteran's records and provided the following opinion: 

The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  Rationale:  There is no evidence that suggest the veteran has any permanent hip disability caused by the bones graft that was taken from his hip to fuse his wrist, the graft was taken from an area that is not in the actual hip joint, the bone graft would not cause his cam shaft impingement.  His graft site healed well and in 2011 his hip xray was normal.

The examiner did not, however, indicate whether the Veteran's right hip bone graft for his right wrist may have aggravated or permanently worsened his claimed right hip disorder.  Additionally, it is unclear whether the 2014 examiner is saying that the Veteran does not have a current right hip disability.  It appears that the Veteran has been diagnosed as having right hip tendinitis and cam shaft impingement during the appeal period.  As such, a clarification opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  If available, the AOJ should provide the April 2014 examiner access to the Veteran's VBMS file, and request a supplemental opinion as to the nature and etiology of any current right hip disability.  The examination report must indicate that the claims file was reviewed. 

If the April 2014 examiner is not available, forward the Veteran's VBMS file, to another appropriate VA examiner to perform a file review and provide the requested opinions. 

The examiner is asked to determine whether the Veteran has a current right hip disability diagnosed at any time during the appeal period.  Then, for each diagnosed hip disability, the examiner(s) is asked to provide the following opinions:

a.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right hip disability is etiologically related to his active service, period of ACDUTRA, or INACDUTRA.  

b.  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right hip disability was caused or permanently worsened by his service-connected right wrist disability.  The examiner should specifically discuss the Veteran contention that he had a bone graft taken from his right hip to be placed in his right wrist.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner is requested to provide an answer to all questions posed in the Remand.  

The Board leaves it to the examiner's discretion as to whether the Veteran should be reexamined.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




